EXHIBIT 10.2

EXECUTION COPY

EMPLOYMENT AND NON-COMPETITION AGREEMENT

This Employment and Non-Competition Agreement (this “Agreement”), is dated as of
the 1st day of May, 2008 (the “Effective Date”) and is entered into by and
between Nexxus Lighting, Inc., a Delaware corporation (“Employer”) and Zdenko
Grajcar, an individual resident in the State of Minnesota (the “Employee”).

WITNESSETH:

WHEREAS, effective as of the date hereof, Employer acquired all of the
outstanding capital stock of Lumificient Corporation, a Minnesota corporation
(“Lumificient”), pursuant to the terms of that certain Stock Purchase Agreement,
dated April 30, 2008 (the “Purchase Agreement”), by and among Employer,
Lumificient,, and the shareholders of Lumificient listed on Schedule I of the
Purchase Agreement (the “Acquisition”);

WHEREAS, heretofore Employee was the principal shareholder and an officer of
Lumificient; and

WHEREAS, in accordance with the terms of the Purchase Agreement, and in
consideration of the consummation of the Acquisition, and as a condition to the
parties obligations to consummate the Acquisition, Employer and Employee desire
enter into this Agreement relating to the employment of Employee by Employer,
upon the terms and conditions hereinafter set forth.

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, receipt and sufficiency of which is hereby acknowledged, Employee
and the Employer agree as follows:

Section 1. Employment of Employee

(a) Term. Employee’s employment hereunder will commence on the Effective Date
and will terminate three (3) years after the Effective Date (the “Initial
Term”). Thereafter this Agreement will be extended automatically for successive
one-year periods (each a “Renewal Term”; and together with the Initial Term,
collectively, the “Term”), unless either party gives at least ninety (90) days’
written notice to the other party of its desire to terminate this Agreement
prior to the end of the Initial Term or any Renewal Term, as the case may be (a
“Non-Renewal Notice”). During such 90-day notice period, Employee agrees to
continue to provide services under this Agreement. Employee’s employment
hereunder may be terminated sooner than the expiration of the Term pursuant to
the terms and conditions described below in Section 2. If either party provides
written notice to the other party of its desire to terminate this Agreement at
least ninety (90) days prior to the expiration of the Initial Term or any
Renewal Term, upon the expiration of the Initial Term or any Renewal Term, as
applicable, this Agreement shall terminate. The provisions of Sections 2, 3, 4,
5, 6 and 8 shall continue in effect after termination of this Agreement. The
provisions of Section 1(d) shall survive termination of this Agreement only as
set forth therein. The date on which Employee ceases to be employed by Employer,
regardless of the reason therefore is referred to in this Agreement as the “Date
of Termination.”

(b) Duties and Responsibilities. Employer engages and employs Employee as the
Chief Technology Officer of Employer for the Term, and Employee accepts such
employment, on the terms and subject to the conditions of this Agreement. During
the Term, Employee agrees to faithfully exercise such authority and perform such
responsibilities and duties on behalf of



--------------------------------------------------------------------------------

Employer as are normally associated with his title and position as Chief
Technology Officer, as well as such other reasonable duties, responsibilities or
positions as the Chief Executive Officer or the Board of Directors of Employer
(the “Board”) may reasonably determine. Employee will apply his best efforts,
entire working time, attention, and energies to the business of Employer and
shall assume and perform such reasonable responsibilities and duties as may be
assigned to him from time to time. To the extent that the Employer shall have
any parent, subsidiaries, or affiliated corporations (collectively “Related
Entities”), Employee shall perform such duties to promote these entities and
their respective interests to the same extent as the interests of the Employer
and without additional compensation. At all times during the Term, Employee
agrees to abide by any employee handbook, policy or practice that Employer has
established with respect to, and that is generally applicable to, its employees.
Notwithstanding the foregoing, Employee shall be permitted to engage in
charitable and civic activities and manage his personal passive investments;
provided that such activities (individually or collectively) do not materially
interfere with the performance of his duties or responsibilities under this
Agreement.

(c) Compensation. During the Term, as full compensation for his services
hereunder and in consideration for Employee’s covenants contained in this
Agreement, Employer shall pay Employee a base salary at the per annum rate of
$175,000 payable in accordance with the customary payroll practices of Employer
(“Base Salary”). In addition, during the Term, Employee shall be eligible to
receive performance bonus compensation upon performance criteria to be
determined on an annual basis by the Board of Directors of Employer or the
compensation committee of the Board of Directors of Employer (the “Compensation
Committee”) after consultation with Employee. The initial performance criteria
for the period ending December 31, 2008 are set forth on the attached Exhibit A,
which Exhibit may be amended on an annual basis to reflect the performance
criteria determined in accordance with this Agreement. The Base Salary payable
to Employee during each year commencing after December 31, 2008, shall be
established by the Compensation Committee based on Employee’s annual performance
review depending on various factors, such as Employer’s performance and
Employee’s satisfactory job performance, but in no event shall the Base Salary
for any subsequent year be less than the Base Salary in effect for the prior
year.

(d) Technology Bonus. Employee shall be eligible to receive a technology bonus
(the “Technology Bonus”) as follows: (i) Employee shall be paid 25% of royalties
(as defined below) received by Employer and/or Related Entities from licensing
the intellectual property set forth on the attached Exhibit B and other mutually
agreed upon intellectual property for which Employee is identified as the
inventor (the “Subject IP”) and (ii) Employee shall be paid 2% of the revenues
(as defined below) received by Employer and/or Related Entities from the sale of
products incorporating the Subject IP. Except as set forth below, the Technology
Bonus shall be paid by Employer to Employee on or before March 31 of each
calendar year for amounts earned during the immediately preceding calendar year
for calendar years 2008, 2009, 2010, 2011, 2012, 2013 and 2014. The last payment
of the Technology Bonus, if any, shall be made on or before March 31, 2015 for
calendar year 2014. The foregoing notwithstanding, except as set forth in the
last sentence of this paragraph, Employer’s obligation to pay the Technology
Bonus shall terminate (i) upon termination of Employee’s employment with
Employer or any Related Entities by Employee, or by Employer for Cause (as
defined below), unless Employee is employed by Employer or any Related Entities
for the full three (3) year Initial Term of this Agreement (if Employee is
employed by Employer or any Related Entities for the full three (3) year Initial
Term of this Agreement, Employer’s obligation to pay the Technology Bonus shall
not terminate pursuant to this clause (i)) and (ii) at any time that Employee
materially breaches Section 3 of this Agreement. Notwithstanding anything
contained in this Agreement to the contrary, provided that Employee has not
materially breached Section 3 of this Agreement,

 

Page 2 of 16



--------------------------------------------------------------------------------

upon termination of Employee’s employment by Employer or any Related Entities
without Cause, or upon the death or Disability (as defined below) of Employee,
Employer shall remain obligated to pay the Technology Bonus as set forth in this
Section 1(d).

For purposes of this Agreement: (i) “royalties” shall mean the amount actually
received by Employer or Related Entities from licensing the Subject IP, and less
taxes imposed with respect to such licenses (excluding what is commonly known as
income taxes) and (ii) revenues” shall mean the amount actually received by
Employer or Related Entities from the sale of products incorporating the Subject
IP, and less sales taxes, excise taxes, use taxes, customs, duties, or other
taxes imposed with respect to such sales (excluding what is commonly known as
income taxes). No other manufacturing, selling, advertising, nor distribution
costs shall be deducted from amounts actually received by Employer or Related
Entities to determine “Revenue,” nor shall any deduction be allowed for any
sales commissions.

(e) Stock Options. On the Effective Date, Employee shall be granted stock
options to purchase an aggregate of 10,000 shares of Employer’s common stock at
an exercise price equal to the fair market value of such shares on the Effective
Date as determined by the Compensation Committee. Subject in all instances to
Employee’s continued employment with Employer and/or Related Entities on the
applicable vesting date, the stock options shall vest as follows: one-third
(1/3) after the first full year of employment, one-third (1/3) after the second
full year of employment and one-third (1/3) after the third full year of
employment. All such stock options shall be subject to the terms and conditions
of Employer’s stock option plan (a copy of which has been provided to Employee)
pursuant to which the options are granted and shall be conditioned upon
Employee’s execution of a stock option agreement with Employer in substantially
the form attached hereto as Exhibit C.

Subject in all instances to Employee’s continued employment with Employer, on
each of January 4, 2009, 2010 and 2011, Employer shall grant Employee an option
to purchase 25,000 shares of Employer’s common stock at an exercise price equal
to the fair market value of such shares on the date of grant. Subject in all
instances to Employee’s continued employment with Employer through December 31
of the year the option is granted (i.e., December 31, 2009, 2010 and 2011), and
provided the performance milestones set forth in Employer’s Board approved
operating plan are achieved each option shall vest on March 31 of the
immediately succeeding calendar year (i.e., March 31, 2010, 2011 and 2012).

(f) Expenses. Employer agrees to pay or reimburse Employee for all reasonable
documented business expenses incurred for the business of Employer and/or
Related Entities during his employment which have been submitted in accordance
with any expense reimbursement policy or practice of Employer.

(g) Benefits. Employer will provide to Employee and, to the extent eligible, his
dependents, any benefit, including without limitation, medical insurance, 401k
savings plan, etc., which are provided by Employer generally to its employees,
subject to the provisions of the various benefit plans, programs, or policies in
effect from time to time. Employer reserves the right to change or eliminate
these benefits at any time.

(h) Vacation; Personal Days. During the Term, Employee shall be entitled to
three (3) weeks paid vacation annually, three (3) personal/sick days and as many
holidays as are in accordance with Employer’s policy then in effect generally
for its employees. Any unused vacation may be carried over only to the extent
permitted by Employer’s then applicable policies and practices.

 

Page 3 of 16



--------------------------------------------------------------------------------

(i) Life Insurance. Employee agrees that Employer shall have the right to obtain
life insurance on Employee’s life, at Employer’s sole expense and with Employer
as the sole beneficiary thereof. Employee shall (A) cooperate fully with
Employer in obtaining such life insurance, (B) sign any necessary consents,
applications and other related forms or documents and (C) take any required
medical examinations.

(j) Car Allowance. During the Term, Employer will provide Employee with a
monthly car allowance of $800 to cover the costs of insuring and maintaining an
automobile for use in the business of Employer.

Section 2. Termination of Employment

(a) Termination by Employer. Employer may terminate the employment of Employee
at any time, with or without Cause (as defined below), immediately upon written
notice. If, at any time during the Term, Employer shall terminate Employee for
Cause (as defined below), Employer shall provide written notice of termination
for Cause to Employee, which notice shall specify in reasonable detail the basis
upon which such termination is made. If Employee’s employment with Employer is
terminated by Employer for any reason, or no reason, all of the restrictions
contained in Section 3 shall survive the expiration or termination of Employee’s
employment in accordance with the terms set forth in Section 3 (including,
without limitation, the term of Section 3 providing that if Employee is
terminated by Employer without Cause, the Restricted Period shall terminate one
(1) year after termination of Employee’s employment with Employer). Except as
set forth in this Agreement, if Employee’s employment with Employer is
terminated by Employer, following the Date of Termination the Employer shall
have no further obligations under this Agreement.

(i) Termination During Initial Term without Cause. If Employee’s employment is
terminated by Employer without Cause during the Initial Term, Employee shall
receive (i) Base Salary payable in accordance with the customary payroll
practices of Employer for the balance of the Initial Term, not to exceed twelve
(12) months, (ii) any unpaid reimbursable expenses outstanding as of the Date of
Termination, (iii) payment for accrued and unused benefits as of the Date of
Termination, such as vacation and (iv) payment of the Technology Bonus upon the
terms and subject to the conditions set forth in Section 1(d) above.

(ii) Termination During Renewal Term without Cause. If Employee’s employment is
terminated by Employer without Cause during any Renewal Term, Employee shall
receive (i) Base Salary payable in accordance with the customary payroll
practices of Employer for the balance of the Renewal Term, not to exceed six
(6) months, (ii) any unpaid reimbursable expenses outstanding as of the Date of
Termination, (iii) payment for accrued and unused benefits as of the Date of
Termination, such as vacation and (iv) payment of the Technology Bonus upon the
terms and subject to the conditions set forth in Section 1(d) above.

(iii) Termination for Cause. In the event of termination of Employee’s
employment by Employer for Cause (as defined below), Employee shall receive
unpaid Base Salary through, and any unpaid reimbursable expenses outstanding as
of, the Date of Termination and payment for accrued and unused benefits as of
the Date of Termination such as vacation.

 

Page 4 of 16



--------------------------------------------------------------------------------

“Cause” shall be determined in the first instance by the Board of Directors of
Employer and shall be limited to the following: (i) Employee’s refusal to
perform his duties in a satisfactory manner as contemplated by this Agreement;
(ii) dishonesty or other acts by Employee that adversely affect Employer or any
Related Entities; (iii) a material violation of Employer’s written policies or
practices which justifies immediate termination; (iv) arrest or conviction of a
felony or of any crime involving moral turpitude, fraud or misrepresentation;
(v) the commission by Employee of any act which could reasonably be expected to
injure the reputation, business, or business relationships of Employer or any
Related Entities; or (vi) any material breach of this Agreement. Any dispute
with respect to whether Employee was terminated by Employer for “Cause” shall be
governed by the provisions of Section 8(h) of the Agreement.

(b) Termination by Employee. Employee agrees to provide Employer with at least
ninety (90) days’ prior written notice of his intent to terminate his employment
(“Termination Notice Period”). Failure to provide such notice terminates
Employee’s entitlement to payment for accrued, unused benefits, such as
vacation. In the event of a termination of Employee’s employment by Employee,
including the termination of Employee’s employment upon expiration of the
Initial Term or any Renewal Term pursuant to a Non-Renewal Notice delivered by
Employee to Employer, Employee shall receive unpaid Base Salary through, and any
unpaid reimbursable expenses outstanding as of, the Date of Termination and
payment for accrued and unused benefits as of the date of Termination such as
vacation. If Employee’s employment with Employer is terminated by Employee for
any reason, or no reason, all of the restrictions contained in Section 3 shall
survive the expiration or termination of Employee’s employment in accordance
with the terms set forth therein. Employer reserves the right to terminate
Employee before the end of the Termination Notice Period provided that Employee
shall receive the Base Salary that he would have received from the date of the
last payroll payment to the end of the Termination Notice Period and any unpaid
reimbursable expenses outstanding as of the Date of Termination and payment for
accrued and unused benefits as of the Date of Termination such as vacation.
During the Termination Notice Period, the Employee agrees to provide services
under this Agreement using his best efforts. Except as set forth in this
Agreement, if Employee’s employment with Employer is terminated by Employee,
following the Date of Termination, the Employer shall have no further
obligations under this Agreement.

(c) Termination Due to Death or Disability. If Employee’s employment with
Employer terminates by reason of his death or Disability (as defined below),
Employee, or his estate as applicable, shall receive unpaid Base Salary through,
and any unpaid reimbursable expenses outstanding as of, the Date of Termination
and payment for accrued and unused benefits as of the Date of Termination such
as vacation. In addition, if Employee’s employment with Employer terminates by
reason of his death or Disability (as defined below), Employee, or his estate as
applicable, shall receive the Technology Bonus as set forth in Section 1(d)
above.

For purposes hereof, the term “Disability” means the Employee’s inability, due
to a medical condition, physical disability or mental illness, to perform his
regular duties for at least 90 days in any 180 consecutive day period, without
any reasonable prospect of a full recovery within an additional 30 days that
will allow Employee to resume his regular full-time duties. In the case of
Disability, the Date of Termination shall be the date the Board determines that
Employee’s employment has terminated due to Disability. If Employer terminates
Employee as a result of his Disability, all of the restrictions contained in
Section 3 shall survive the expiration or termination of Employee’s employment
in accordance with the terms set forth therein. Except as set forth in the
Agreement, If Employee’s employment with Employer terminates by reason of his
death or Disability, following the Date of Termination, the Employer shall have
no

 

Page 5 of 16



--------------------------------------------------------------------------------

further obligations under this Agreement. Any dispute with respect to whether
Employee was terminated by Employer as a result of his “Disability” shall be
governed by the provisions of Section 8(h) of the Agreement.

Section 3. Non-Competition; Protection of Confidential Information; Etc.

(a) Rationale for Restrictions. Employee agrees that his services hereunder are
of a special, unique, extraordinary and intellectual character, and his position
with Employer places him in a position of confidence and trust with the
customers, suppliers and employees of Employer and/or Related Entities. Employee
also acknowledges that Employer and its Related Entities design, manufacture,
market and sell LED and fiber optic lighting products used in applications in
the commercial, architectural, signage, swimming pool and OEM markets throughout
the world and that the Employer and its Related Entities compete with many
entities throughout the world. Employee further acknowledges that the rendering
of services under this Agreement necessarily requires the disclosure to Employee
of Confidential Information (as defined below) of Employer and/or Related
Entities. Employee and Employer agree that in the course of employment
hereunder, Employee has and will continue to develop a personal relationship
with the customers of Employer and/or Related Entities, and a knowledge of these
customers’ affairs and requirements which may constitute Employer’s and/or
Related Entities’ primary and only contact with such customers. Employee
acknowledges that Employer’s and/or Related Entities’ relationships with their
customers may therefore be placed in Employee’s hands in confidence and trust.
Employee consequently agrees that it is reasonable and necessary for the
protection of the goodwill, trade secrets and legitimate business interests of
Employer and/or the Related Entities that Employee make the covenants contained
herein, that the covenants are a material inducement for Employer to employ or
continue to employ Employee and to enter into this Agreement, and that the
covenants are given as an integral part of and incident to this Agreement.

(b) Non-Competition in Related Business. While employed by Employer and/or
Related Entities and for a period ending on the later of (i) one (1) year after
termination of Employee’s employment with Employer and/or any Related Entities
for any reason or (ii) one (1) year after the expiration of the full three
(3) year Initial Term of this Agreement (the “Restricted Period”), Employee
shall not, directly or indirectly, whether or not for consideration, enter into
the employment of, render any services to, engage, manage, operate, join, or
own, lend money or otherwise offer other assistance to or participate in or be
connected with, as an officer, director, employee, manager, member, principal,
agent, creditor, proprietor, representative, stockholder, partner, associate,
consultant or otherwise, any person or entity that competes with Employer and/or
Related Entities in the fiber optic and/or LED lighting business throughout the
world. The foregoing notwithstanding, if Employee is terminated by Employer
without Cause, the Restricted Period shall terminate one (1) year after
termination of Employee’s employment with Employer.

(c) Solicitation.

(i) Solicitation of Employees. While employed by Employer and/or Related
Entities and during the Restricted Period, Employee shall not, whether for his
own account or for the account of any person or entity hire, attempt to hire,
solicit, attempt to solicit, endeavor to entice away from Employer or any of the
Related Entities, or otherwise interfere with any relationship of Employer or
any of the Related Entities with, any person (including, but not limited to, any
independent contractor, agent or representative) who is, or during the twelve
(12) month period prior to the Date of Termination, was employed by or otherwise
engaged to perform services for Employer or any Related Entities.

 

Page 6 of 16



--------------------------------------------------------------------------------

(ii) Solicitation of Customers. While employed by Employer and/or Related
Entities and during the Restricted Period, Employee shall not, whether for his
own account or for the account of any person or entity solicit, attempt to
solicit, endeavor to entice away from Employer or any of the Related Entities,
hire, deal with, attempt to attract business from, accept business from, or
otherwise interfere with any relationship of Employer or any Related Entities
with any person or entity who is or was a customer or client of Employer or any
Related Entities during the twelve (12) month period prior to the Date of
Termination.

(d) Use and Disclosure of Confidential Information. Employee recognizes and
acknowledges that he has access to Confidential Information (as defined below).
Accordingly, Employee agrees that he will not, during his employment by Employer
and/or Related Entities and for a period of four (4) years thereafter, except as
required in the course of his employment with Employer and/or Related Entities,
use or disclose any Confidential Information to any individual or entity.
Employee further agrees that he will not permit any person or entity to examine
or make copies of any documents which contain or are derived from Confidential
Information, without the prior written permission of Employer. The provisions of
this subparagraph shall not apply to information which is generally known to the
public (except by reason of Employee’s breach of his obligations hereunder) and
information which Employee is required to disclose by order of a court of
competent jurisdiction (but only to the extent specifically ordered by such
court and, when reasonably possible, after Employee has given Employer or
Related Entities prior notice of such intended disclosure so that it or they
have the opportunity to seek a protective order if deemed appropriate). Employee
also will not disclose to Employer or Related Entities any trade secrets
belonging to a former employer.

As used in this Agreement, “Confidential Information” means studies, plans,
reports, surveys, analyses, sketches, drawings, specifications, notes, records,
memoranda, computer-generated data, or documents, and all other nonpublic
information relating to the business activities of Employer and/or the Related
Entities, or any other party with whom Employer and/or the Related Entities
agrees to hold information of such party in confidence, including, without
limitation, all methods, processes, formulas, techniques, equipment, research
data, experiments, marketing and sales information, personnel data, customer
lists, employee lists, supplier lists, financial data, trade secrets, and the
like which presently or, in the future, are in the possession of Employer and/or
Related Entities. Said Confidential Information may be in either human or
computer readable form, including, but not limited to, software, source code,
hex code, or any other form.

(e) Rights to Intellectual Property. While employed by Employer, Employee will
disclose to Employer any ideas, inventions, works of authorship, or business
plans developed by him which relate directly or could reasonably be deemed to
relate indirectly to the fiber optic and/or LED lighting business, including
without limitation, any process, operation, product or improvement which may be
patentable or copyrightable (“Intellectual Property”). Employee agrees that the
Intellectual Property is or will be the property of Employer and that he will,
at Employer’s request and cost, do whatever is reasonably necessary to obtain
the rights thereto, by patent, copyright or otherwise, for Employer. Employee
agrees that all works of authorship protected by copyright law created during
Employee’s employment with Employer shall be deemed works “made for hire” under
the Copyright Act. If, for any reason, any work of Intellectual Property is not
deemed a “work made for hire,” Employee otherwise hereby assigns to Employer all
rights of copyright in and to any such works. Employee further agrees that,

 

Page 7 of 16



--------------------------------------------------------------------------------

whether or not he is in the employ of Employer, he will reasonably cooperate in
good faith to the extent and in the manner requested by Employer in the
prosecution or defense of any patent or copyright claims or any litigation or
other proceedings involving any Intellectual Property. Employer will pay for all
expenses associated with Employee’s compliance with this provision.

(f) Scope of Covenants. If any of the covenants contained in Section 3 are held
to be invalid or unenforceable due to the unreasonableness of the time,
geographic area, or range of activities covered by such covenants, such
covenants shall nevertheless be enforced to the maximum extent permitted by law
and effective for such period of time, over such geographical area, or for such
range of activities as may be determined to be reasonable by a court of
competent jurisdiction and the parties hereby consent and agree that the scope
of such covenants may be judicially modified, accordingly, in any proceeding
brought to enforce such covenants.

(g) Remedies for Breach of the Agreement. Employee consents and agrees that if
he violates any covenants contained in this Agreement, Employer and/or Related
Entities would sustain irreparable harm and, therefore, in addition to any other
remedies which may be available to it, Employer and/or Related Entities, to the
extent and in the manner permitted by applicable law, shall be entitled to an
injunction restraining Employee from committing or continuing any such violation
of this Agreement. Nothing in this Agreement shall be construed as prohibiting
Employer and/or Related Entities from pursuing any other remedy or remedies
including, without limitation, recovery of damages. Employee acknowledges that
Related Entities have rights under this Agreement and that they may enforce
these rights as third party beneficiaries.

(h) Survival. The provisions of Section 3 shall survive the termination of this
Agreement or Employee’s employment irrespective of the reason for such
termination. The provisions of Section 3 shall survive in accordance with their
terms after this Agreement’s expiration or termination of Employee’s employment
even if Employee continues to work as an employee for Employer or any Related
Entity without renewing this Agreement.

These restrictive covenants are intended to benefit Employer and any parent,
subsidiary, or other entity affiliated with Employer. Accordingly, these
restrictive covenants may be enforced by Employer and any parent, subsidiaries,
affiliated corporations, or other Related Entities.

These restrictive covenants shall be construed as agreements independent of any
other provision in this Agreement, and the existence of any claim or cause of
action of Employee against Employer, whether predicated upon this Agreement or
otherwise, shall not constitute a defense to the enforcement by Employer of any
restrictive covenant. Employer has fully performed all obligations entitling it
to the restrictive covenants, and the restrictive covenants therefore are not
executory or otherwise subject to rejection under the Bankruptcy Code.

These restrictive covenants may be assigned without the consent of Employee, and
they may be enforced by any assignee of, or successor to, the rights set forth
in this Agreement.

(i) Application of Minnesota Statute § 181.78. Any provision in this Agreement
requiring Employee to assign his rights in any invention does not apply to an
invention which qualifies for exclusion under the provisions of Minnesota
Statute § 181.78. That section provides that the requirement to assign does not
apply to an invention for which no equipment, supplies, facility or trade secret
information of the employer was used and which was developed entirely on the
employee’s own time, and (A) which does not relate (1) directly to the business
of the employer

 

Page 8 of 16



--------------------------------------------------------------------------------

or (2) to the employer’s actual or demonstrably anticipated research or
development, or (B) which does not result from any work performed by the
employee for the employer.

Section 4. Employee’s Purchase of Stock During Employment

Notwithstanding anything contained in this Agreement to the contrary, nothing in
this Agreement shall prohibit Employee from acquiring, solely as a passive
investment, shares of capital stock or other equity securities of any company
that competes with Employer or Related Entities which is traded on any national
securities exchange or regularly quoted in the over-the-counter market, so long
as Employee does not control, acquire a controlling interest in or become a
member of a group which exercises direct or indirect control of, more than two
percent (2%) of any class of capital stock of such company. During the Term and
for a period of one (1) year following Date of Termination, Employee agrees to
inform Employer’s legal counsel prior to the acquisition of any stock of
Employer or any Related Entity.

Section 5. Anti-Disparagement

Each of Employee and Employee covenants and agrees, both during and after the
termination of Employee’s employment hereunder, that he or it, as applicable,
shall not make any disparaging comments concerning Employee, Employer or any
Related Entity to any individual or entity, including but not limited to,
clients, customers, employees, representatives, agents, consultants or financial
or credit institutions.

Section 6. Return of Employer Property On Termination

Employee agrees to promptly return the property of Employer and/or Related
Entities, and any other party for whom Employer and/or the Related Entities has
agreed to hold property, to Employer’s headquarters upon termination of his
employment with Employer. Failure to comply with this provision will result in
the immediate suspension of any payment then due and owing to Employee under
this Agreement until such property is returned. Employer reserves the right to
take appropriate legal action against Employee in the event of a breach of this
provision.

Section 7. Verification of Compliance

Upon termination of employment, Employee shall, at the request of Employer and
for no additional consideration, verify in writing, in the form attached hereto
as Exhibit D, his compliance with the provisions of this Agreement relating to
Intellectual Property and Confidential Information. This provision shall not
give rise to any claim by Employee for severance pay or other payments upon
Employee’s termination of employment.

Section 8. Miscellaneous Provisions

(a) Integration, Waiver and Severability. This Agreement sets forth the entire
agreement between the parties with respect to the matters covered herein and
supersedes all prior agreements, whether oral or written, with respect to such
subject matter. No waiver or modification of this Agreement or of any part
contained herein shall be valid unless in writing and duly executed by Employee
and approved by the Board. The waiver by Employer of any breach of a provision
of this Agreement shall not be construed as a waiver of any succeeding breach or
a waiver of any breach of any other provision. No evidence of any waiver or
modification shall be offered or received in evidence in any proceeding or
litigation between the parties hereto arising out of or affecting this
Agreement, or the rights or obligations of the

 

Page 9 of 16



--------------------------------------------------------------------------------

parties hereunder, unless such waiver or modification is in writing, duly
executed as aforesaid. The failure of either party at any time to require
performance by the other party of any provision hereunder shall in no way affect
the right of that party thereafter to enforce the same, or to enforce any of the
other provisions in this Agreement; nor shall the waiver by either party of the
breach of any provision hereof be taken or held to be a waiver of any subsequent
breach of such provision or as a waiver of the provision itself. Whenever
possible each provision, term and covenant of this Agreement will be interpreted
in a manner to be effective and valid but if any provision, term or covenant of
this Agreement is held to be prohibited or invalid by a court of competent
jurisdiction, then such provision, term or covenant will be ineffective only to
the extent of such prohibition or invalidity, without invalidating or affecting
in any manner whatsoever the remainder of such provision, term or covenant or
the remaining provisions, terms or covenants of this Agreement.

(b) Benefit and Assignability. This Agreement shall bind Employee, his heirs and
successors, and Employer, its successors and assigns. This Agreement requires
the personal services of Employee and cannot be assigned by Employee. Employee
agrees not to delegate his obligations or duties hereunder or any portion
thereof. Employer may, without recourse, assign all its rights and obligations
to any entity that acquires or succeeds to the business of Employer by merger,
sale of assets, consolidation, operation of law, or otherwise. The rights and
obligations of Employer hereunder shall be binding upon and run in favor of the
successors and assigns of the Employer. This Agreement shall be enforceable by
the successors and assigns of Employer and/or Related Entities.

(c) Notice. Any notice required or permitted to be given under this Agreement
shall be sufficient if in writing, and if sent by certified mail, return receipt
requested, in the case of Employee, to his residence set forth on the signature
page hereof, unless otherwise changed by Employee through written notice to
Employer, and in the case of the Employer, or to its principal office set forth
on the signature page hereof, unless otherwise changed by Employer by providing
written notice to Employee.

(d) Section Headings. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.

(f) References. Whenever the masculine pronoun is used, it includes the feminine
pronoun, and the singular includes the plural, and vice versa, where the context
requires.

(g) Counterparts; Facsimile. This Agreement may be executed in one or more
counter-parts, each of which shall be deemed an original, but all of which taken
together shall constitute one of the same instrument. A facsimile signature of
this Agreement shall be deemed an original.

(h) Applicable Law; Jurisdiction; Venue; Waiver of Jury Trial. THIS AGREEMENT
SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF MINNESOTA,
EXCLUDING ITS CHOICE OF LAW PROVISIONS. THE CONVENIENT AND EXCLUSIVE
JURISDICTIONS AND VENUE FOR ANY LEGAL ACTION ARISING OUT OF THIS AGREEMENT SHALL
BE IN THE STATE AND FEDERAL COURTS OF COMPETENT JURISDICTION LOCATED IN HENNEPIN
COUNTY MINNESOTA, OR THE SEVENTH DISTRICT OF MINNESOTA AND THE UNITED STATES
DISTRICT COURT FOR THE DISTRICT OF MINNESOTA, SIXTH DIVISION. EACH OF THE
PARTIES HERETO AGREES THAT IT SHALL SUBMIT TO, IS AND SHALL BE BOUND BY THE
JURISDICTION OF SUCH

 

Page 10 of 16



--------------------------------------------------------------------------------

COURTS. EACH OF THE PARTIES HERETO HEREBY WAIVES ITS RIGHT TO TRIAL BY JURY IN
ANY ACTION ARISING UNDER THIS AGREEMENT OR REGARDING THE EMPLOYMENT OF EMPLOYEE
BY EMPLOYER DURING OR AFTER THE TERM OF THIS AGREEMENT. THIS PROVISION IS A
MATERIAL INDUCEMENT TO EMPLOYER ENTERING INTO THIS AGREEMENT.

[REMAINDER OF PAGE LEFT BLANK INTENTIONALLY]

 

Page 11 of 16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

Employee: /S/ Zdenko Grajcar ZDENKO GRAJCAR Address:         Employer:   By:  
/s/ Michael A. Bauer Name:   Michael A. Bauer Title:   President and Chief
Executive Officer Address:   124 Floyd Smith Drive, Suite 300   Charlotte, North
Carolina 28262

 

Page 12 of 16